Name: Commission Regulation (EC) No 1384/1999 of 28 June 1999 establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period 1 July 1999 to 30 June 2000
 Type: Regulation
 Subject Matter: foodstuff;  trade;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31999R1384Commission Regulation (EC) No 1384/1999 of 28 June 1999 establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period 1 July 1999 to 30 June 2000 Official Journal L 163 , 29/06/1999 P. 0005 - 0006COMMISSION REGULATION (EC) No 1384/1999of 28 June 1999establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period 1 July 1999 to 30 June 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 2348/96(2), and in particular Article 3(4) thereof,(1) Whereas, pursuant to Articles 2 and 3 of Regulation (EEC) No 1601/92, the quantities of certain processed fruit and vegetable products in the forecast supply balance, covered by CN codes 2007 99 and 2008 and qualifying for exemption from duty on direct imports from third countries or for aid for consignments from the rest of the Community should be determined;(2) Whereas Commission Regulation (EC) No 2790/94(3) as last amended by Regulation (EC) No 825/98(4), lays down the common rules for the application, of the arrangements for the supply of certain agricultural products to the Canary Islands;(3) Whereas pursuant to Regulation (EEC) No 1601/92, the supply arrangements apply from 1 July; whereas, as a result, provision should be made for this Regulation to apply immediately;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. For the purpose of applying Articles 2 and 3 of Regulation (EEC) No 1601/92, the quantities covered by the forecast supply balance of processed fruit and vegetable products qualifying for exemption from duty on imports from third countries or for Community aid shall be as set out in the Annex.2. Without prejudice to a revision of the supply balance during the period concerned, the quantities laid down for the various products listed in Part II of the Annex may be exceeded by up to 20 % provided that the overall quantity is not exceeded.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 320, 11.12.1996, p. 1.(3) OJ L 296, 17.11.1994, p. 23.(4) OJ L 117, 21.4.1998, p. 5.ANNEXEstablishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period 1 July 1999 to 30 June 2000>TABLE>